—Judgment, Supreme Court, New York County (Felice Shea, J.), rendered October 4, 1991, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree and sentencing him, as a second felony offender, to a term of 5 to 10 years, unanimously affirmed.
Upon viewing the evidence in the light most favorable to the People (see, People v Contes, 60 NY2d 620, 621), we find that the evidence of police officers’ opportunity to observe defendant in the sunlit street from a distance of less than 10 feet, the accurate description of defendant and others transmitted by the "ghost” officer immediately after drug sales were completed, the continued observation of defendant by both officers until his arrest approximately 10 minutes later, and the officers’ unequivocal in-court identifications is legally *734sufficient to establish defendant’s identity and guilt beyond a reasonable doubt (see, e.g., People v Nocedo, 204 AD2d 214; People v Trevesu, 203 AD2d 202), and that the verdict is not against the weight of the evidence. The claimed inconsistencies in the officers’ testimony and any inferences to be drawn therefrom were properly placed before the jury, and we find no reason to disturb its determination. Concur—Sullivan, J. P., Carro, Ellerin, Kupferman and Asch, JJ.